 ARKANSAS VALLEYArkansasValleyIndustries,Inc. IandLaborers' In-ternational Union of North America,Local 107,AFL-CIO,Petitioner.Case 26-RC-2946September11, 1967DECISIONAND ORDERBY CHAIRMANMCCULLOCHANDMEMBERSJENKINS ANDZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Alva W.Jones of the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.The Employer operates a chicken farm,hatcheries, and poultry processing plants at variouslocations in Arkansas. The Petitioner requests anelection in a unit of all production employees athatcheries 1 and 3 located at Russellville, Arkansas,excluding clerical employees, watchmen, and su-pervisors.The Employer contends that the em-ployees sought are agricultural laborers and there-fore specifically excluded from the definition of"employee" in Section 2(3) of the Act.The two hatcheries at Russellville have a com-bined capacity to process in its incubators andhatching machines approximately 600,000 eggs perweek. Between one-half and 1 percent of the eggsare supplied by the Employer from its own farm atDardanelle, Arkansas, about 7 miles from Russell-ville.The balance is produced on breeder farms ofindependent farmers under contract with the Em-ployer, from hens owned by the Employer.The Employer's hatchery operations involvepicking up its eggs at the breeder farms; deliveringthem to the hatcheries; unloading the eggs andsetting them in incubators for a period of approxi-'The Employer's name appears in the caption as amended at the hear-ing2The record does not reveal what proportion of the drivers' time isspent at these various duties3Miller Hatcheries v Boyer,131 F 2d 283 (C A 8)"Central Carolina Farmers Exchange, Inc,115 NLRB 1250;WilburINDUSTRIES, INC.391mately 18 days; and transferring them to hatchingmachines where they are kept for a period of ap-proximately 3 days. When the chicks are hatched,the hatchery employees inoculate and debeak them,pack them, and transport them to independentfarms where the Employer's chicks are raised byfarmers under contracts with the Employer.Thereafter,when the chickens have reachedbroiler size, they are transferred to processingplants owned and operated by the Employer, wherethey are prepared for market.Of the 39 employees sought, all work solely in thehatcheries, except 5 who also operate six 1-to-2-tonhatchery pickup and delivery trucks. These five em-ployees transport the eggs from the breeder farmsto the hatcheries and the chicks from the hatcheriesto the broiler farms. These duties are in addition towork performed at the hatcheries proper, which inno way differs from that work performed by theother hatchery employees.2Section 2(3) of the Act excludes agriculturallaborers from the definition of employees coveredby the Act. Annually, since 1946, Congress hasadded a rider to the Board's appropriation billproviding that no part of the appropriation shall be"used in connection with ... bargaining units com-posed of agricultural laborers . . ." as set forth inSection 3(f) of the Fair Labor Standards Act. Thesection defines agriculture as follows:"Agriculture" includes farming in all itsbranches and includes ... the raising ofpoultry, and practices, ... performed by afarmer on a farm as an incident to, or in con-junction with, such farming operations ....It is clear that the hatchery employees are en-gaged in the raising of poultry within the meaning ofSection 3(f) of the Fair Labor Standards Act,3 andare therefore agricultural laborers within the mean-ing of Section 2(3) of the National Labor RelationsAct.4As to the five employees who, in addition to per-forming work at the hatcheries, engage in pickupand delivery operations, it is clear that their work inthe hatchery is agricultural in nature.Moreover,although hauling itself is a nonfarming activity,5 itisalso clear that the Employer, in operating thechicken hatcheries, is engaged in the exempt activi-ty of raising poultry, and that the employees in mak-ing pickups and deliveries, in the circumstancespresented here, are engaged in exempt activities.6We therefore find that these five employees are alsoagricultural laborers.E Lindstrom, dlbla Lindstrom Hatchery and Poultry Farm,49 NLRB7765Norton & McElroy Produce, Inc,133 NLRB 1046 SeeStrain Poultry Farms,Inc,160 NLRB 236, at fn4,McAnallyEnterprise,Inc.,152 NLRB 527167 No. 47 392DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,we find that no question affectingORDERcommerce exists,within the meaning of Section9(c)(1) of the Act,concerning the representation ofIT IS HEREBY ORDERED that the petition in Case"employees"as defined in Section 2(3) of the Act.26-RC-2946 be, and it hereby is, dismissed.